Appeal by defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered April 6, 1983, convicting him of murder in the second degree (felony murder) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and sentencing him to an indeterminate term of 20 years to life imprisonment and a definite term of one-year imprisonment, respectively.
*822Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment of the sentence imposed upon defendant’s conviction of murder in the second degree from 20 to 15 years. As so modified, judgment affirmed.
There was ample external evidence that a homicide did occur to corroborate the defendant’s statement which was used to prove his guilt of the crime of murder in the second degree under Penal Law § 125.25 (3) (felony murder). CPL 60.50 does not require corroboration of the confession to the underlying felony as well (People v Davis, 46 NY2d 780; People v Murray, 40 NY2d 327, cert denied 430 US 948). While we find sufficient evidence to support the jury’s verdict, we find that the sentence imposed on the murder in the second degree count was excessive to the extent indicated (People v Suitte, 90 AD2d 80; People v Notey, 72 AD2d 279, 283). Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.